Title: To James Madison from Daniel Parker, 5 September 1813
From: Parker, Daniel
To: Madison, James


Sunday Morning Sept. 5th. 1813.
D. Parker has the honor to report to the President of the U.States, that on receiving from the Secretary of State the letters of Governors Shelby, Mitchell & Blount with the endorsed memda. of the President he presented to the Secretary of State an order of Genl. Harrison which is published in the newspapers, & has not been received at the War office in any other shape, dated August 10h. in which the Genl. states that he shall improve the first opportunity to dismiss a number of the different corps now in service.
On examining that order the Secy of State deemed it unnecessary to write to Governor Shelby untill he should see & consult the President further on the subject.
A letter was prepared to Genl. Pinckney corresponding with the instruction of the President & shown to the Secy of State. The letter has not been sent. The Secretary of State informed Mr. P. that he would write to the Govr. of Georgia to take the command of the troops ordered for the expedition against the hostile Creek Indians. Twenty thousand dollars have been remitted to the contractor in that quarter to meet the requisitions of the Govr. of Georgia for supplies to the militia—and twenty thousand dollars have been remitted to Governor Mitchell for Quartermaster’s and other supplies.
Mr. Parker has sent to the Govr. copies of the contracts with a copy of the order for the 3d U.S. Infantry to march to Fort Stoddart to cooperate against the hostile Indians with information relative to common details having understood from the Secy of State that all necessary instructions would be given to the Govr. by him.
Letters have this moment been received from Governor Mitchell & Colonel Hawkins which are enclosed for the further information of the President. Mr. Parker will inform the Secretary of War that those letters relate to the expedition against the hostile Indians and have been refered to the President. He will also inform the Secretary of War that the Secy of State has this morning left the City & will see & consult the President relative to further orders to Governor Shelby which he presumes will be given by the President should any be deemed necessary.
Except these subjects Mr. Parker is not apprised of anything of sufficient importance to require the immediate attention of the President.
